PER CURIAM.
Appellant’s points on appeal challenge the propriety of the trial judge’s order dismissing appellant’s complaint, without prejudice, and awarding attorney’s fees, for its failure to comply with discovery procedures.
We have examined and considered the record and briefs in the light of each contention and have found no reversible error. The order appealed is affirmed.
Affirmed.
See Rule 1.31 F.R.C.P., 30 F.S.A., Thornton v. Board of County Com’rs of Dade County, Fla.App.1963, 149 So.2d 393; Warriner v. Ferraro, Fla.App.1965, 177 So.2d 723.